DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to the claims are withdrawn in view of the remarks filed 3/6/2022.  
Examiner acknowledges the amendments to the claims received on 3/6/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 8 in the 3/6/2022 filing that the cited prior art does not teach “one of the plurality of devices” in claim 11.
Response to Argument 1: Respectfully, Milden teaches “one of the plurality of devices.”  Milden teaches a single device that has a speaker and a microphone.  The speaker emits a sound wave, and the same device’s microphone receives the sound wave [Milden Col 7 line 62 - Col 8 line 17, Col 31 lines 16-24, Fig. 2].  See rejection below for more details.  

Argument 2: Applicant argues on page 8 that the cited prior art “cannot be anticipated by two differen[t] devices” in claim 11.
Response to Argument 2: See Response to Argument 1 and 4.  

Argument 3: Applicant argues on page 8 that “a second device of claim 11 is not anticipated by a yet another slave device (a third device)” in claim 11.  
Response to Argument 3: Respectfully, Applicant has provided no reasons for this argument.  Korhonen 0034-0035, 0038 and Fig. 4 show that slave and master devices are at least “a first device” generating and receiving a mechanical signal (sound).  The control signal processed by the “first device” is communicated to slave devices, “a second device,” for playback via a sound pulse.  The claims do not specify that the devices are different, neither do they specify that the first and second devices are exclusive of one another.  See rejection below for more details.  

Argument 4: Applicant argues on page 9 that “that the claims do not specify that the devices are single, individual, nor different, and neither do they specify that the devices are exclusive of one another” is invalid in the last office action.
Response to Argument 4: Respectfully, the citation “that the claims do not specify that the devices are single, individual, nor different, and neither do they specify that the devices are exclusive of one another” is valid.  Applicant’s arguments focus on “a device” or “one device” means a single device.  However, “a device” or “one device” is met by two devices.  For example, two devices is at least one device.  Further, the label a “first” device is extremely broad and can overlap with another system or process.  A “second” device does not exclude it from being also being a “first” device.  If the Applicant desires to claim a “single” device, or that “a first device different from a second device,” the Examiner recommends amending the claims in this way.  

Argument 5: Applicant argues on page 10 that “Milden is not prior art under 35 U.S.C. §103.”  
Response to Argument 5: Respectfully, Milden qualifies as prior art under 35 U.S.C. §102(a)(2):  
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Milden is effectively filed on 3/15/2013, based on its provisional application filing date.  

Argument 6: Applicant argues on page 11 that the cited prior art does not teach “a device” in claim 1.
Response to Argument 6: See Response to Argument 7. 

Argument 7: Applicant argues on page 11-12 that the cited prior art does not teach “a single device” and that “the interaction is at least one of reflection and refraction” in claim 1.
Response to Argument 7: Respectfully, Milden teaches “a single device.”  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device [Milden Col 7 line 62 - Col 8 line 17, Col 31 lines 16-24, Fig. 2].  
Milden teaches “the interaction is at least one of reflection and refraction” by producing sound waves and listening for their echoes.  Echoes are a reflection of sound waves [Milden Col 31 lines 16-24].  See rejection below for more details.  

Argument 8: Applicant argues on page 12-13 that Milden and Freund do not qualify as prior art.
Response to Argument 8: Respectfully, Milden is prior art, according to Response to Argument 5.  For similar reasons, Freund qualifies as prior art based on Freund’s filing date of 7/16/2014.  

Argument 9: Applicant argues on page 14 that “there is no motivation or reason to combine these [Korhonen and Leon] references” because “the principle of operation is completely different” in claim 7.
Response to Argument 9: Respectfully, Leon’s principle of operation is similar.  Applicant focuses on Leon using audio signals having different frequencies for different devices.  Claim 7 of the instant application broadcasts a first frequency from a first device to a first device.  Then the instant application broadcasts a second frequency from a first device to a second device.  Claim 7 appears to also use audio signals having different frequencies for different devices.  Thus, their principle of operation is similar.  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1-9 filed on 3/6/2022 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. US 20080045140 A1, (hereinafter Korhonen), in view of Milden, Patent Number US 10748529 B1 (hereinafter Milden).
Claim 1:  Korhonen teaches “A method for operating a… device (See Korhonen Abstract), the method comprising the steps of: 
generating, by the device, mechanical signal having at least one predetermined frequency…, the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off objects or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves),…; 
detecting, by the device, the interacted mechanical signal (i.e. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay [Korhonen 0034, Fig. 4 S118] note: master and slave are “the device”); 
processing, by the device, the detected signal to determine presence of objects within the area of effect (i.e. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device), the step of processing resulting in a control signal (i.e. A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play [Korhonen 0035, Fig. 4 S122] note: once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal); and 
controlling operation of the device based on the control signal (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”  
Korhonen teaches generating and receiving sound signals from master and slave devices, and sound signals interacting with objects.  Korhonen is silent regarding generating and receiving sound signals from “a single device,” the signals being “outside human audible spectrum,” and “the mechanical signal interacting with objects within an area of effect of the generated mechanical signal, wherein the interaction is at least one of reflection and refraction.”
Milden teaches “A method for operating a single device (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24] note: Milden teaches a single device with a speaker and microphone.  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device), the method comprising the steps of: 
generating, by the device, mechanical signal having at least one predetermined frequency outside human audible spectrum (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal, wherein the interaction is at least one of reflection and refraction (i.e. device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24]);
detecting, by the device, the interacted mechanical signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24]);
processing, by the device, the detected signal to determine presence of objects within the area of effect (i.e. the voice activated device determines characteristics of the surrounding environment. For example, a relatively large environment (e.g., a room or a vehicle) will reflect the sound differently than a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like) [Milden Col 31 lines 23-27])…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen to include the feature of having the ability to bounce sound waves around the environment as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to better determine and adjust to the device’s environment.

Claim 4:  Korhonen and Milden teach all the limitations of claim 1, above.  Korhonen teaches “wherein the operation of the device comprises audio playback (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”  

Claim 6:  Korhonen teaches “A… device (See Korhonen Abstract) comprising:
a speaker (i.e. Each of the mobile devices includes a loudspeaker [Korhonen 0003]) operable to generate mechanical signal having at least one predetermined frequency…, the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off objects or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves.  Note2: in regards to underlined above “initiate play of a test sound”, it is understood that the playing of a sound means a speaker outputting the sound);
a microphone (i.e. signal may be sent as an audible signal via the air which is sufficiently loud to be pickedup by the microphone of the mobile devices [Korhonen 0038]… one of the mobile devices (device 12 in the exemplary embodiment) serves as a master device while the other participating mobile devices (14, 16, 18, 20) are slaves [Korhonen 0013] note: thus the master device has a microphone operable to detect the test sound) operable to detect the interacted mechanical signal (i.e. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay [Korhonen 0034, Fig. 4 S118]);
a processor operable to process the detected signal to determine presence of objects within the area of effect to result in a control signal (i.e. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device. Then See “A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play (see step S122) note: once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal” [Korhonen 0035, Fig. 4 S122]); and
said processor further operable to control operation of the device based on the control signal (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”
Korhonen teaches generating and receiving sound signals from master and slave devices, and sound signals interacting with objects.  Korhonen is silent regarding generating and receiving sound signals from “a single device,” the signals being “outside human audible spectrum.” 
Milden teaches “A single device (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24] note: Milden teaches a single device with a speaker and microphone.  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device) comprising:
a speaker operable to generate mechanical signal having at least one predetermined frequency outside human audible spectrum (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216… [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24] note: Milden teaches emitting sounds from the devices speaker, and monitoring for echoes, which is sound that has interacted with objects with an area of effect of the sound);
a microphone operable to detect the interacted mechanical signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24]);
a processor operable to process the detected signal to determine presence of objects within the area of effect (i.e. the voice activated device determines characteristics of the surrounding environment. For example, a relatively large environment (e.g., a room or a vehicle) will reflect the sound differently than a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like) [Milden Col 31 lines 23-27])…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen to include the feature of having the ability to bounce sound waves around the environment as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to better determine and adjust to the device’s environment.

Claim 11:  Korhonen teaches “A system comprising a plurality of devices in communication with each other (See Korhonen Abstract), the system comprising: 
a first device, one of the plurality of devices (i.e. slave devices… master device [Korhonen 0034]), the first device including
a speaker (See [Korhonen 0003] — “Each of the mobile devices includes a loudspeaker”) operable to generate mechanical signal having a first predetermined frequency, the mechanical signal interacting with objects within an area of effect of the generated signal (See Fig. 4 S118 with [Korhonen 0034] - “The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay”, and the paragraph also recites “This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device.”, in other words the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves). Also in regards to underlined above “initiate play of a test sound”, it is understood that the playing of a sound means a speaker outputting the sound);
a microphone operable to detect the interacted mechanical signal (See Fig. 4 S118 with [0034] — “The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay”, in other words received by the master device. In regards to claimed microphone, see [0038] — “The signal may be sent as an audible signal via the air which is sufficiently loud to be picked up by the microphone of the mobile devices”, and also see [0013] — “In playing a music file in a multi-device mode, such as a multi-channel mode, one of the mobile devices (device 12 in the exemplary embodiment) serves as a master device while the other participating mobile devices (14, 16, 18, 20) are slaves”, thus the master device has a microphone operable to detect the test sound);
a processor operable to process the detected signal to determine presence of objects within the area of effect (See Fig. 4 S118 with [0034] — “This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device.”, in other words determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device), the process resulting in a control signal (See Fig. 4 S122 with [0035] - “A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play (see step S122).”, in other words once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal)
the first device operable to communicate…, the control signal to a second device of the plurality of devices (Korhonen 0034-0035, 0038 and Fig. 4 show that slave and master devices are at least “a first device” generating and receiving a mechanical signal (sound).  The control signal processed by the “first device” is communicated to slave devices, “a second device,” for playback via a sound pulse.  The claims do not specify that the devices are different, neither do they specify that the first and second devices are exclusive of one another); and;
wherein operations of the second device are controlled based on the control signal (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”
Korhonen is silent regarding the signals being “via inaudible sound.” 
Milden teaches “a first device, one of the plurality of devices (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24] note: Milden teaches a single device with a speaker and microphone.  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device), the first device including
a speaker operable to generate mechanical signal having a first predetermined frequency, the mechanical signal interacting with objects within an area of effect of the generated signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216… [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24] note: Milden teaches emitting sounds from the devices speaker, and monitoring for echoes, which is sound that has interacted with objects with an area of effect of the sound);
a microphone operable to detect the interacted mechanical signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24]);
a processor operable to process the detected signal to determine presence of objects within the area of effect (i.e. the voice activated device determines characteristics of the surrounding environment. For example, a relatively large environment (e.g., a room or a vehicle) will reflect the sound differently than a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like) [Milden Col 31 lines 23-27]),…;
the first device operable to communicate, via inaudible sound (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen to include the feature of having the ability to emit inaudible sound as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to reduce noise and be able to determine the device’s environment silently.  

Claim 14:  Korhonen and Milden teach all the limitations of claim 11, above.  Korhonen teaches “wherein said second device is a mobile device (i.e. slave devices 14, 16, 18, 20 [Korhonen 0020, Fig. 1] note: Fig 1 shows elements 14, 16, 18, and 20 to be smart phones).”  

Claims 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen, in view of Milden, in view of Freund, Patent Application Number US 20160021291 A1 (hereinafter Freund).
Claim 5:  Korhonen and Milden teach all the limitations of claim 1, above.  Korhonen teaches “wherein the objects comprise a user (See [0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words multiple users are present near the master and slave devices, thus the transmitted sound test signals are bouncing off the users as well as the other objects (e.g. furniture)).”
Korhonen and Milden are silent regarding “the method further comprising the step of recognizing gesture of the user.”
Freund teaches “the method further comprising the step of recognizing gesture of the user (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) [Freund 0012]… although the techniques discussed herein are discussed with reference to launching a camera of the wireless device 104, the techniques discussed herein can analogously be used to launch other functionality of the wireless device, such as… launching music playback functionality [Freund 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen and Milden to include the feature of having the ability to recognize gestures as disclosed by Freund.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Claim 12:  Korhonen and Milden teach all the limitations of claim 11, above.  Korhonen teaches “wherein the objects include a user (See [Korhonen 0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words multiple users are present near the master and slave devices, thus the transmitted sound test signals are bouncing off the users as well as the other objects (e.g. furniture)); and the system further comprising a third device (i.e. slave devices 14, 16, 18, 20 [Korhonen 0020, Fig. 1] note: Fig 1 shows elements 14, 16, 18, and 20 to be smart phones).”
Korhonen and Milden are silent regarding “having at least one of an accelerometer and a gyro sensor operable to acquire user gesture”
Freund teaches “having at least one of an accelerometer and a gyro sensor operable to acquire user gesture (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) of the wearable device 102 detected by the wearable device 102 (e.g., detected by accelerometers or gyroscopes of the wearable device 102) [Freund 0012]… although the techniques discussed herein are discussed with reference to launching a camera of the wireless device 104, the techniques discussed herein can analogously be used to launch other functionality of the wireless device, such as… launching music playback functionality [Freund 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Korhonen and Milden to include the feature of having the ability to include the feature of having the ability to include an accelerometer and a gyro sensor as disclosed by Freund.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Claim 13:  Korhonen, Milden, and Freund teach all the limitations of claim 12, above.  Freund teaches “wherein said third device is a wearable device (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) [Freund 0012]).”  
One would have been motivated to combine Korhonen, Milden, and Freund, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen, in view of Freund, in view of Leon et al, Patent Application Number US 20080125172 A1 (hereinafter “Leon”).
Claim 7:  Korhonen teaches “A method for operating a plurality of devices, the method comprising the steps of:
	generating, by a first device, one of the plurality of devices, mechanical signal having a first predetermined frequency…, the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. The slave devices are instructed, prior to sending the test pulse, to initiate play of a test sound when they receive the test pulse. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay… This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: the test sound is a mechanical signal of a predetermined frequency that interacts (e.g. bounces off or absorbed by a microphone) with objects (e.g. furniture within a room, or the plurality of mobile devices themselves). Also in regards to underlined above “initiate play of a test sound”, it is understood that the playing of a sound means a speaker outputting the sound);
	detecting, by the first device, the interacted mechanical signal (i.e. The master device then records a time at which the test sound is received by the master device after the test pulse has been sent and computes the delay [Korhonen 0034, Fig. 4 S118] note: master and slave are “the first device”. In regards to claimed microphone, see [0038] - “The signal may be sent as an audible signal via the air which is sufficiently loud to be picked up by the microphone of the mobile devices”, and also see [0013] - “In playing a music file in a multi-device mode, such as a multi-channel mode, one of the mobile devices (device 12 in the exemplary embodiment) serves as a master device while the other participating mobile devices (14, 16, 18, 20) are slaves”, thus the master device has a microphone operable to detect the test sound);
	processing, by the first device, the detected signal to determine presence of objects within the area of effect, the process resulting in a control signal (i.e. This method takes into account not only the internal delay of the device but also the external delay as a result of the time taken for the test pulse to reach the device and the time taken for the test sound to travel through the air to the master device [Korhonen 0034, Fig. 4 S118] note: determining an external delay for sound to reach a particular mobile device is interpreted to be determining a presence of an object/device, its presence indicates how much time/distance sound has to travel to reach the particular mobile device. Then see Fig. 4 S122 with [0035] - “A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play (see step S122).”, in other words once all devices are synchronized in S118, the synchronization process results in the master device to send out a playback control signal); and
	broadcasting the control signal to the plurality of devices using mechanical signal (i.e. A single synchronization pulse is subsequently sent by the master device to all the devices to initiate play (see step S122) [Korhonen 0035, Fig. 4])…; and
wherein operations of at least a second device of the plurality of devices are controlled based on the control signal (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”
Korhonen is silent regarding “mechanical signal having a first predetermined frequency outside of human audible spectrum.”
Milden teaches “generating, by a first device, one of the plurality of devices (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24] note: Milden teaches a single device with a speaker and microphone.  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device), mechanical signal having a first predetermined frequency outside of human audible spectrum (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24] note: monitoring for echoes, which is sound that has interacted with objects with an area of effect of the sound);
detecting, by the first device, the interacted mechanical signal (i.e. monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24]);
processing, by the first device, the detected signal to determine presence of objects within the area of effect (i.e. the voice activated device determines characteristics of the surrounding environment. For example, a relatively large environment (e.g., a room or a vehicle) will reflect the sound differently than a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like) [Milden Col 31 lines 23-27]),…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Korhonen to include the feature of having the ability to emit inaudible sound as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to reduce noise and be able to determine the device’s environment silently.  
Korhonen and Milden are silent regarding “mechanical signal having a second predetermined frequency;”
Leon teaches “broadcasting the control signal to the plurality of devices using mechanical signal having a second predetermined frequency (i.e. a lighting device of a first of the plurality of participant wireless communication terminals to respond to audio signals in a first audio frequency range and to cause a lighting device of a second of the plurality of participant wireless communication terminals to respond to audio signals in a second audio frequency range different from the first audio frequency range [Leon 0018]);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Korhonen and Milden to include the feature of having the ability to use a second frequency as disclosed by Leon.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to execute playback of the song file simultaneously on the plurality of participant wireless communication terminals [Leon 0019].”

Claim 8:  Korhonen, Milden, and Leon teach all the limitations of claim 7, above.  Korhonen teaches “wherein the objects comprise a user (See [Korhonen 0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words multiple users are present near the master and slave devices, thus the transmitted sound test signals are bouncing off the users as well as the other objects (e.g. furniture)).”  

Claim 9:  Korhonen, Milden, and Leon teach all the limitations of claim 8, above.  Korhonen teaches “wherein the first device is proximal to the user (See [Korhonen 0034] — “Assuming the listeners will be located closer to the master device than the slave devices, this may provide a more accurate synchronization of the sound.”, in other words first device proximal to the user).”

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen, in view of Milden, in view of Leon, in view of Freund.
Claim 10:  Korhonen, Milden, and Leon teach all the limitations of claim 8, above.  Korhonen, Milden, and Leon are silent regarding “further comprising the step of recognizing gesture of the user.”
Freund teaches “further comprising the step of recognizing gesture of the user (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) [Freund 0012]… although the techniques discussed herein are discussed with reference to launching a camera of the wireless device 104, the techniques discussed herein can analogously be used to launch other functionality of the wireless device, such as… launching music playback functionality [Freund 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Korhonen, Milden, and Leon to include the feature of having the ability to recognize user gestures as disclosed by Freund.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171